          Case 3:19-cv-00774-JWD-SDJ           Document 45       04/07/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

WILDER NUNEZ
                                              CIVIL ACTION
VERSUS
                                              NO. 19-774-JWD-SDJ
CRST EXPEDITED, INC., ET AL.

        RULING ON MOTION IN LIMINE TO EXCLUDE EVIDENCE REGARDING
               THE CITATION ISSUED TO ANTHONY STIDHAM, JR.

         Before the Court is the Motion in Limine to Exclude Evidence Regarding the Citation

Issued to Anthony Stidham, Jr. (“Motion”) (Doc. 25) filed by defendants CRST Expedited, Inc.,

Anthony Stidham, Jr. (“Stidham”) and Ace American Insurance Company (collectively,

“Defendants”). A response was filed by plaintiff Wilder Nunez (“Plaintiff” or “Nunez”). (Doc.

30.) Defendants filed a reply brief. (Doc. 34.) For the following reasons, the Motion is granted.

   I.       BACKGROUND AND SUMMARY OF PARTIES’ ARGUMENTS

         This case arises from a motor vehicle accident which occurred in Duson, Louisiana on

March 31, 2018 between a 2015 Freightliner Cascadia 125 being driven by Stidham and a 1997

Freightliner Classic XL being driven by Nunez. (Doc. 21 at 2-3.) Nunez claims to have been

injured as a result of Stidham’s negligence. (Id.) Stidham was issued a citation for negligent

operation of his vehicle. (Doc. 25-1 at 2.) He pled “no contest” and paid the ticket “to avoid the

hassle and expense of contesting it.” (Id.)

         Defendants move to exclude “testimony or evidence regarding the citation issued to

[Stidham]…” (Id. at 1), and “[a]dditionally and/or in the alternative” move to “prohibit any

reference or inference that receiving and/or paying the citation results in a presumption of

negligence.” (Id.) In his opposition, “plaintiff agrees not to argue that Mr. Stidham’s payment of

the citation demonstrates guilt, or that the citation results in a presumption of negligence.” (Doc.
          Case 3:19-cv-00774-JWD-SDJ             Document 45        04/07/21 Page 2 of 3




30 at 1.) Curiously Plaintiff adds that he “disputes that the [police] report is hearsay, and further

disputes that the investigating officer’s opinions are inadmissible.” (Id.)

         In their reply, Defendants point out that the investigating officer’s report and opinions were

not a subject of their motion and thus “need not be addressed by the Court at this time.” (Doc. 34

at 1–2.) Defendants urge that Plaintiff’s concessions made in his response indicate Plaintiff’s

agreement that Stidham’s payment of the citation does not show guilt or raise a presumption of

negligence. (Id. at 1.) Unresolved, however, is that part of Defendants’ motion asking the Court to

exclude “evidence of the citation and payment thereof, for any purpose.” (Id.)

   II.      DISCUSSION

         The Court agrees with Defendants that the issuance of the citation is inadmissible for any

purpose and specifically cannot be used to prove or argue Stidham’s negligence. Ruthardt v.

Tennant, 252 La. 1041, 1047, 215 So. 2d 805, 808 (La. 1968) (“In civil cases it is inadmissible to

show that one or the other of the parties was charged by the police with a traffic violation . . . ”).

See also Figeroha v. State Farm Mut. Auto. Ins. Co., 2011-1985 (La. App. 1 Cir. 5/3/12); 2012

WL 1564686, at *4 (unpublished). This part of Defendants’ motion is granted.

         Plaintiff does not concede but does not oppose that part of Defendants’ motion asking the

Court to exclude evidence of Plaintiff’s no contest plea and his paying the ticket. Regardless, the

Court finds Defendants’ position is correct.

                [A] guilty plea is an admission against interest that is relevant to
                proving fault in a civil case. Shephard ex rel. Shephard [v. Scheeler,
                96-1690 (La. 10/21/97); 701 So. 2d 1308, 1319]; Romano [v.
                Altentaler, 2011-0303 (La. App. 1 Cir. 9/14/11); 77 So. 3d 282]; Am.
                Med. Enters., Inc. [v. Audubon Ins. Co., No. 05-2006 (La. App. 1
                Cir. 6/08/07); 964 So. 2d 1022, 1029; 964 So. 2d at 1029]; Harris
                [v. Dunn, 45,619 (La. App. 2 Cir. 9/22/10); 48 So. 3d 367, 372).
                Even though the expressed reason for pleading guilty and paying the
                ticket may be “to avoid going to court and [his] intent was not to
                admit guilt of the action alleged ...” this is nonetheless considered

                                                   2
           Case 3:19-cv-00774-JWD-SDJ             Document 45       04/07/21 Page 3 of 3




                 an admission although it is not conclusive on the issue of fault.
                 Hopkins v. Nola, 46,114 (La. App. 2 Cir. 3/9/11); 58 So. 3d 1075,
                 1078, 1081 n.2.

                 However, payment of the fine alone without more may not
                 necessarily be considered a guilty plea. See, e.g., Snider v. N.H. Ins.
                 Co., No. 14-2132, 2016 WL 3278865 (E.D. La. June 15, 2016)
                 (distinguishing Hopkins “because in Hopkins, the plaintiff herself
                 paid the traffic citation she received ...” whereas, in Snider, the
                 defendant's daughter paid it for him while he was hospitalized.);
                 Maricle [v. Liberty Mut. Ins. Co., 04-1149 (La. App. 3 Cir. 3/2/05);
                 898 So. 2d 565, 572]; Iglinsky [v. Player, No. 08-650, 2010 WL
                 4925000, at *6 (M.D. La. July 16, 2010), report and
                 recommendation adopted, No. 08-650, 2010 WL 4905984 (M.D.
                 La. Nov. 24, 2010)).]

Baxter v. Anderson, No. 16-142, 2017 WL 2378807, at *2 (M.D. La. June 1, 2017) (deGravelles,

J.). Therefore, that part of the motion is also granted.

          Thus, the Court grants Defendant’s motion in its entirety. The issues raised by Plaintiff in

his response (namely, whether the police report is hearsay and, if so, whether it falls into an

exception to the hearsay rule, and whether the investigating police officer can testify as an expert

witness) are not before the Court, and the Court will not consider or rule on them at this time.

   III.      Conclusion

          For the foregoing reasons, the Motion in Limine to Exclude Evidence Regarding the

Citation Issued to Anthony Stidham, Jr. (Doc. 25) filed by defendants CRST Expedited, Inc.,

Anthony Stidham, Jr. and Ace American Insurance Company is GRANTED.

          Signed in Baton Rouge, Louisiana, on April 7, 2021.



                                                S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA



                                                   3
